Dismissed and Memorandum Opinion filed February 3, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01137-CV
____________
 
SHARON PEEBLES, Appellant
 
V.
 
KATHRYN DIETRICH, Appellee
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2005-40129
 

 
MEMORANDUM 
OPINION
This is an attempted appeal from an order signed October 7,
2010.  The clerk’s record was filed January 11, 2011.  The record before this
court contains no appealable order. The validity of a contempt judgment is not
appealable and can be attacked only collaterally by writ of habeas corpus.  See
Ex parte Williams, 690 S.W.2d 243, 243 n. 1 (Tex. 1985).[1]
            On January 12, 2011, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before January 24, 2011.  See Tex. R. App.
P. 42.3(a).  Appellant’s response fails to demonstrate that this court has
jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and Jamison.




[1] Appellant attacked the
contempt order by writ of habeas corpus, which this court denied.  See Ex
parte Peebles, No. 14-10-00973-CV, 2010 WL 4892634 (Tex. App.—Houston [14th
Dist.] Dec. 2, 2010, orig. proceeding) (memo. op.).